     Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 1 of 31 PageID #:2171




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GRUMPY CAT LIMITED,                                          )
                                                             )   Case No.: 20-cv-7152
               Plaintiff,                                    )
                                                             )    Judge Matthew F. Kennelly
v.                                                           )
                                                             )
THE INDIVIDUALS, CORPORATIONS,                               )
LIMITED LIABILITY COMPANIES,                                 )
PARTNERSHIPS AND UNINCORPORATED                              )
ASSOCIATIONS IDENTIFIED                                      )
ON SCHEDULE A HERETO,                                        )
                                                             )
               Defendants.                                   )

                            PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on GRUMPY CAT LIMITED’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

GRUMPY CAT Trademarks (the “Counterfeit GRUMPY CAT Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil



                                                 1
     Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 2 of 31 PageID #:2172




Procedure 65.    Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)

the GRUMPY CAT Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,907,212,

5,516,378, 4,820,434, 4,417,549, 4,672,289, 5,073,528, 4,527,097, 4,930,286 and 4,907,213, (the

“GRUMPY CAT Trademarks”), (2) Defendants are not licensed or authorized to use the

GRUMPY CAT Trademarks, and (3) Defendants’ use of the GRUMPY CAT Trademarks is

causing a likelihood of confusion as to the origin or sponsorship of Defendants’ products with

GRUMPY CAT LIMITED. Furthermore, Defendants’ continued and unauthorized use of the

GRUMPY CAT Trademarks irreparably harms Plaintiff through diminished goodwill and brand

confidence, damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales.

Monetary damages fail to address such damage and, therefore, Plaintiff has an inadequate

remedy at law. Moreover, the public interest is served by entry of this Preliminary Injunction to

dispel the public confusion created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        enjoined and restrained from:

         a. using Plaintiff's GRUMPY CAT Trademarks or any confusingly similar

            trademark or name in any manner in connection with the distribution,


                                                     2
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 3 of 31 PageID #:2173




        marketing, advertising, offering for sale, or sale of any product that is not a

        genuine GRUMPY CAT product or is not authorized by Plaintiff to be sold in

        connection with Plaintiff's GRUMPY CAT Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine GRUMPY CAT product or any other product produced by Plaintiff,

        that is not Plaintiff's or not produced under the authorization, control or

        supervision of Plaintiff and approved by Plaintiff for sale under Plaintiff's

        GRUMPY CAT Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's GRUMPY CAT Trademarks and damaging

        Plaintiff's goodwill;

   e.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's GRUMPY CAT Trademarks;

   f.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or

        any other domain name or online marketplace account that is being used to sell

        or is the means by which Defendants could continue to sell Counterfeit

        GRUMPY CAT Products; and


                                              3
     Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 4 of 31 PageID #:2174




        g.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's GRUMPY CAT Trademarks or any confusingly

             similar reproduction, counterfeit copy or colorable imitation thereof that is not

             a genuine GRUMPY CAT product or not authorized by Plaintiff to be sold in

             connection with Plaintiff's GRUMPY CAT Trademarks.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within five (5) business days of receipt of this Order or prior to expiration

        of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or

             b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

3.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer and Amazon, social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for

        the Defendant Domain Names, and domain name registrars, shall within five (5) business

        days of receipt of this Order:


                                                   4
     Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 5 of 31 PageID #:2175




            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                GRUMPY CAT Trademarks, including any accounts associated with the

                Defendants listed in Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the GRUMPY CAT Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified in Schedule A from displaying in search results, including, but

                not limited to, removing links to the Defendant Domain Names from any

                search index.

4.      Defendants and any third party with actual notice of this Order who is providing

        services for any of the Defendants, or in connection with any of Defendants' websites

        at the Defendant Domain Names or other websites operated by Defendants, including,

        without limitation, any online marketplace platforms such as iOffer and Amazon,

        advertisers, Facebook, Internet Service Providers ("ISP"), web hosts, back-end

        service providers, web designers, sponsored search engine or ad-word providers,

        banks, merchant account providers, including Amazon, third party processors and

        other payment processing service providers, shippers, and domain name registrars

        (collectively, the "Third Party Providers") shall, within five (5) business days after

        receipt of such notice, provide to Plaintiff expedited discovery, including copies of all

        documents and records in such person's or entity's possession or control relating to:




                                                5
     Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 6 of 31 PageID #:2176




            a. The identities and locations of Defendants, their agents, servants,

               employees, confederates, attorneys, and any persons acting in concert or

               participation with them, including all known contact information;

            b. The nature of Defendants' operations and all associated sales and financial

               information, including,     without    limitation,   identifying   information

               associated with the Online Marketplace Accounts, the Defendant Domain

               Names, and Defendants' financial accounts, as well as providing a full

               accounting of Defendants' sales and listing history related to their respective

               Online Marketplace Accounts and Defendant Domain Names;

            c. Defendants' websites and/or any Online Marketplace Accounts;

            d. The Defendant Domain Names or any domain name registered by

               Defendants; and

            e. Any financial accounts owned or controlled by Defendants, including their

               agents, servants, employees, confederates, attorneys, and any persons acting

               in concert or participation with them, including such accounts residing with

               or under the control of any banks, savings and loan associations, payment

               processors or other financial institutions, including, without limitation,

               Amazon, or other merchant account providers, payment providers, third

               party processors, and credit card associations (e.g., MasterCard and VISA).

5.      Defendants and any persons in active concert or participation with them who have actual

        notice of this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.




                                                  6
      Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 7 of 31 PageID #:2177




 6.    Amazon shall, within five (5) business days of receipt of this Order, for any Defendant or

       any of Defendants' Online Marketplace Accounts or websites:

            a. Locate all accounts and funds connected to Defendants, Defendants' Online

                Marketplace Accounts or Defendants' websites, including, but not limited to, any

                Amazon accounts connected to the information listed in Schedule A hereto; and

            b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

                from transferring or disposing of any money or other of Defendants' assets until

                further ordered by this Court.


7.       Plaintiff may provide notice of these proceedings to Defendants, including notice

          of the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P.

         4(f)(3), by electronically publishing a link to the Complaint, this Order and other relevant

         documents on a website to which the Defendant Domain Names which are transferred to

         Plaintiff's control will redirect, or by sending an e-mail to the e-mail addresses identified

         in Schedule A hereto; and any e-mail addresses provided for Defendants by third parties

         that includes a link to said website. The Clerk of Court is directed to issue a single original

         summons in the name of “ang337095 and all other Defendants identified in Complaint”

         Schedule A that shall apply to all Defendants. The combination of providing notice via

         electronic publication or e-mail, along with any notice that Defendants receive from

         domain name registrars and payment processors, shall constitute notice reasonably

         calculated under all circumstances to apprise Defendants of the pendency of the action and

         afford them the opportunity to present their objections.

8.       Plaintiff's Schedule A to the Complaint and to the TRO are unsealed.



                                                   7
      Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 8 of 31 PageID #:2178




9.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

          the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

10.      The $10,000 bond posted by Plaintiff shall remain with the Court until a Final

          disposition of this case or until this Preliminary Injunction is terminated.


Dated: January 4, 2021


                                         _____________________________________
                                         U.S. District Court Judge




                                                    8
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 9 of 31 PageID #:2179




                                SCHEDULE A

             No.    Defendant Name / Alias
              1     ang337095
              2     beijingmuxingxiwangluokejiyouxiangongsi
              3     12cpviayrxy
              4     13sGGfrc5
              5     146haoy
              6     1GShophome
              7     1uXhwN8J75
              8     2020Shirts
              9     48 Maxiaogangs
             10     50 Cent
             11     60Cijmmeyme
             12     7q79A2cQySiC
             13     A Big Face Cat
             14     A Happy Square
             15     A Little Mouse
             16     A Satisfying Store
             17     Aarone
             18     ABC-LED-DIRECT
             19     Aceoy
             20     Achievement Noble
             21     Acmys LLC
             22     addcvtux
             23     ADONINELP
             24     ADRIAN QUIJADA
             25     Advancey
             26     Aenuanuw
             27     Aero Sting
             28     Ahuimin
             29     AIJGNIY SSA
             30     Aireen Rodriguez
             31     Airmark
             32     Aishare Store
             33     aiSports
             34     AISSO
             35     Aite Mori
             36     AKACU FASHION
             37     Albert Lindsay
             38     Alger Galsworthy


                                      9
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 10 of 31 PageID #:2180




              39    ALICE PRICE
              40    ALICIA HAMMOND
              41    ALISDX
              42    Alisoso
              43    ALLENGoud
              44    ALLMILL-DESIGN
              45    Allofbetter
              46    Alston Bertha
              47    AlvisHowellsnan
              48    ALYSSASALOON
              49    AmbeHome
              50    Amelia Marion
              51    Amgene69
              52    Amknu
              53    Ammg
              54    amossdj
              55    AMZMINE
              56    An Ji DIY
              57    An Shan Xi Heng Shang Mao You Xian Gong Si
              58    Anastasia Carters
              59    Andey store
              60    Andrea Sam
              61    anfGreenqb
              62    ang62haos
              63    AngelNon
              64    anhtuanyezz
              65    anhuiwuyunjiuyexiaovhjvhh
              66    Animewild
              67    ANIWUEVU
              68    Annery
              69    AnQiuShiWangAnDianZi
              70    anselc05ls
              71    ANSHJ
              72    Antaquzhuq
              73    Antony Petty
              74    ANYA TOPSHOP
              75    Anzona
              76    Anzonto
              77    Aokairuigu
              78    AOKESIKT
              79    Aoxiananc


                                      10
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 11 of 31 PageID #:2181




               80   APKMDG
               81   Apottwal Inc
               82   Armando C Haile
               83   Art Citys
               84   ART DECOR HOME
               85   Artdeco-Design
               86   ArtMandala-Studio
               87   Artsadd
               88   asdsxzdfcxf
               89   ASENWILL
               90   ashange
               91   assida
               92   ATAGA
               93   ATWCEN
               94   Auburnley Dott
               95   AuTo Mug
               96   Awesome-experience
               97   awre56nghn
               98   aynixitl
               99   AZGNHM
              100   azkw73bljho
              101   AZOULA Custom
              102   BABE MAPS
              103   Baby New Language Maternal and Infant Supplies
                    Sho
              104   baodingbaigouxinchengguokuzhenzhipindian
              105   baoxiadian
              106   Barret Morrison
              107   Barton Antoinette
              108   Bay-babys
              109   BdhBHDuio
              110   BDOVP
              111   Beacher Jerome
              112   BearTown0510
              113   Beautiful Life Chioce
              114   Beauty Decor
              115   Becanbe
              116   Beck Anna
              117   BedSweet
              118   Beginning Of A Dream
              119   BEIDIDA


                                      11
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 12 of 31 PageID #:2182




              120   beijing xingdexinyuluguanyouxiangongsi
              121   BeiJingTianMuDianLiYouXianGongSi
              122   BeiJingYangXinDianLiYouXianGongSi
              123   beijingyimuyixinxizixunyouxiangongsi
              124   beijingyingxuefuzhuangshangmaoyouxiangongsi
              125   beilundaqi
              126   Belle Ackerman(n)
              127   Benjamin Kipling
              128   Berly Home
              129   Beshome
              130   BESS
              131   Best Tv Sellers
              132   BesTogether
              133   Bestruh department store
              134   Better & More
              135   BettyGlobal
              136   Bi Pingping
              137   BiBi STORE
              138   BIHUANHUAN
              139   BillyArt-Design
              140   Bin Yu Trading Co., Ltd
              141   Bingbing Store
              142   BingHoCa
              143   birsqcvz
              144   Black melody
              145   Black rainbow
              146   BLANK-Q
              147   Bloody devil
              148   BLUEiPrint
              149   Blue-puss
              150   Bluetone Inc
              151   BohoMonos
              152   BOSENKE
              153   bowlife
              154   Boyang Down
              155   Brand Store-Neartime
              156   BRANDON DAVIS
              157   BrightFoshan
              158   Brittany-Breanna
              159   BROBEA
              160   Brolygoshop


                                      12
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 13 of 31 PageID #:2183




              161   BROWCIN US
              162   BSCstore
              163   Bshuiquzhe
              164   bu yong jie
              165   BUBBLEGUN
              166   bucan
              167   BUI QUOC HUY STORE
              168   BULING
              169   BURBOO
              170   Burton Edith
              171   BVFSDF
              172   BVNMGYJXCVBNF
              173   C7SWOYP69I
              174   Ca776ret
              175   Caesar Jenkin(s)
              176   Cai Jing 4165541
              177   cai shao dan'shop
              178   CAILINGG
              179   CAJISO
              180   Callio Elery
              181   Calvin A Kennedy
              182   CANCAKA
              183   Cangzhou rain Connaught Trading Co., Ltd
              184   cangzhouguishengjixiepeijianyouxiangongsi
              185   Cao Liang 123 123
              186   Carey buy
              187   carmaxs
              188   Caterpillar Store
              189   cc shop
              190   CEFAN
              191   Chang De Sheng
              192   ChangAnHuJiRouJiaMoDian
              193   changjunyaoye
              194   chaogo
              195   CHAQLIN
              196   CHARLIE HOWARDdgdg
              197   charmlightjack
              198   CHASOEA
              199   CHAU TUAN ., LLC
              200   CHAYUN
              201   CHBNMGANNEE


                                      13
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 14 of 31 PageID #:2184




              202   chen yongjuncxfg
              203   chengduqianbozhaomaoyidailiyouxiangongsi
              204   chengduxigaoqitaishangmaoyouxiangongsi
              205   ChengDuXinYiLiChengShangMaoYouXianGongSi
              206   Chenggao Trading
              207   Chengyang
              208   chenshjcugfc
              209   CHENWEIWEI
              210   chenyumeiUS
              211   chenzhifa
              212   ChenzhilianKL
              213   Chernysh
              214   CHICHIHE
              215   CHIJIET
              216   chiniceco
              217   choAr
              218   ChongYangXianHuaBaBaiHuoDian
              219   ChongYangXianLianWeiBaiHuoDian
              220   ChongYangXianQiMeiBaiHuoDian-XieQi
              221   CHONQINZZ
              222   Christ Buckle
              223   Christine Grey
              224   CHui DECOR
              225   CHUJUO
              226   Chunoqnbaz
              227   CHUNSSTORE12
              228   Cigenius Inc
              229   CIKYOWAY
              230   Cinuaou
              231   Citron Pom Store
              232   CIWO cks
              233   Clo-Clo-clothes
              234   Closerry
              235   Closerrylinheng
              236   clothing customization
              237   ClustersNN
              238   COFEIYISI
              239   COLORSUM
              240   colory
              241   CONNZIP
              242   Constructiono


                                      14
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 15 of 31 PageID #:2185




              243   Coobal duvet cover store
              244   Cool T-Shirts
              245   COOL-US
              246   Cooper life
              247   cosgtsllthc
              248   Coupletxx Store
              249   coveree
              250   Haizhilan home decoration project


No                          Defendants Online Marketplace
 1   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3HE1U
     TUZHDBVZ&sshmPath=
2    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A33N1G
     NGZ8NK72&sshmPath=
3    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ACBW1
     PAU3EONG&sshmPath=
4    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AN0X1
     UQFKPPP&sshmPath=
5    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A191V7QB8CU1KD&tab=
     &vasStoreID=
6    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1HPX
     OG9WM7IDW&sshmPath=
7    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2HGBQLOMUFVDU&ta
     b=&vasStoreID=
8    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2TIA7
     6BGVXA6Y&sshmPath=
9    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3MQY
     C3EPU797B&sshmPath=
10   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A38ZLV
     B1JJIB6H&sshmPath=
11   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2YJEL
     FR8D1SLW&sshmPath=


                                       15
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 16 of 31 PageID #:2186




12   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2DTQ
     APC61AK0K&sshmPath=
13   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1JU1V
     0BOA671Z&sshmPath=
14   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A21PM
     Y5MW8UB07&sshmPath=
15   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2AY9T
     PXPLI5QD&sshmPath=
16   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ACPTIJ
     H7EKUL9&sshmPath=
17   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1KWFSUO4N9X59&tab
     =&vasStoreID=
18   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2FK282PF85GGS&tab=
     &vasStoreID=
19   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AO41O
     OKHZF3AJ&sshmPath=
20   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1W0M
     ANT5BGHD6&sshmPath=
21   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3NWD
     WFBJ4R9ZK&sshmPath=
22   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1QHP
     WSVHPFHFL&sshmPath=
23   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1STXT
     FQA43WX4&sshmPath=
24   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ANUUJXLGL9LWU&tab=
     &vasStoreID=
25   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2MPC7H6XO5D1T&tab
     =&vasStoreID=
26   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=0&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3IKJRM2W0ADMK&ta
     b=&vasStoreID=


                                      16
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 17 of 31 PageID #:2187




27   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KF1
     WMW3PP5OH&sshmPath=
28   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SZEV
     FMV6LRDE&sshmPath=
29   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A10XAL
     TQBZHI8R&sshmPath=
30   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2MTW
     IE0F3XWSH&sshmPath=
31   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AT3FU
     WSFXQ4VZ&sshmPath=
32   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A9OUIL
     53PRYYJ&sshmPath=
33   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/130-7477988-
     9532641?seller=A1A35152VTY56A
34   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3K3M
     HQVQBZTMU&sshmPath=
35   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3QHU
     1E4FYOZNT&sshmPath=
36   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/136-8378476-
     8349632?ie=UTF8&asin=B07J9W92N9&isAmazonFulfilled=0&seller=A1YMXW4C
     TW41Q5
37   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A301XE
     BZR5WQ1B&sshmPath=
38   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3RMB
     67D0AQ1F3&sshmPath=
39   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A18L74
     XD4PVTMH&sshmPath=
40   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AN0GS
     RGVL2KXO&sshmPath=
41   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1XNX
     213M2Z8ED&sshmPath=
42   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/144-7368384-
     0377069?seller=A22KS2UP86Y1XD

                                      17
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 18 of 31 PageID #:2188




43   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AORAIR
     22VIGIS&sshmPath=
44   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A24QPC
     B3J89FJI&sshmPath=
45   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AUCP4T
     76FB1OT&sshmPath=
46   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATRRW
     BOYDUHPB&sshmPath=
47   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=0&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1SLVBQKNH1W0C&ta
     b=&vasStoreID=
48   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AX3RM
     MZ5PX1DG&sshmPath=
49   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3T9H5MGXFCOMI&tab
     =&vasStoreID=
50   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AMO532
     KC0WSBD&sshmPath=
51   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2BAC
     GATZC2YE5&sshmPath=
52   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A182ED3QRFVSNF&tab=
     &vasStoreID=
53   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3T1O
     M03CDA361&sshmPath=
54   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1FBEN
     SSPWF8M9&sshmPath=
55   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1?ie=UTF8&asin=B07K
     DNF5TX&isAmazonFulfilled=0&seller=A2CYSFBAI3COVC
56   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3EIOMCJQSPTUS&tab=
     &vasStoreID=
57   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ACFNF
     GL225KA5&sshmPath=



                                      18
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 19 of 31 PageID #:2189




58   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AAFRC
     LS13HW0A&sshmPath=
59   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LZN
     N9AI5S5RE&sshmPath=
60   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=&orderID=&seller=A11FY0NTZFHWPN&tab=&vasStoreID=
61   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KLE
     KT9OOM5OV&sshmPath=
62   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2DZU
     OAM5HJXJX&sshmPath=
63   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A166UUL0ZQ0UPW&tab
     =&vasStoreID=
64   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A31CF0
     A0F271JN&sshmPath=
65   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3RZW
     GGRUQZZF3&sshmPath=
66   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3O31D
     LQPJTPR7&sshmPath=
67   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1BH54
     I4RX51OE&sshmPath=
68   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2E0PY
     N4RT1ORP&sshmPath=
69   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2DOL
     BX02DBJU8&sshmPath=
70   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AOFSY
     N8Z0G2W2&sshmPath=
71   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14S0P
     QF7N06AQ&sshmPath=
72   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A787X4
     ECE9UWZ&sshmPath=



                                      19
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 20 of 31 PageID #:2190




73   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A38R2NQ7SESNXH&tab=
     &vasStoreID=
74   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3Q7ZO
     QQ0B59H8&sshmPath=
75   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1DFUYDETGPK15&tab
     =&vasStoreID=
76   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AZ5T00
     2AGULS4&sshmPath=
77   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3EO77TD2ZUSSQ&tab=
     &vasStoreID=
78   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ANGHL
     239I8TG3&sshmPath=
79   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AINYSE
     HSOPZ9G&sshmPath=
80   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AT6KKS
     OREB9C5&sshmPath=
81   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
     =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AV8R
     VCI0S32YL&sshmPath=
82   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1TCG
     XYUOA0HFY&sshmPath=
83   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13XFJ
     XOHEKD2J&sshmPath=
84   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A14STAY1QQJEI1&tab=
     &vasStoreID=
85   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3CCH
     DPNUUKOG0&sshmPath=
86   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2B49D
     ZSO1QLIF&sshmPath=
87   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AKL0HYXBLXCFE&tab=
     &vasStoreID=


                                      20
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 21 of 31 PageID #:2191




88    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AXDBZMD1U37B0&tab=
      &vasStoreID=
89    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A5HK0
      GAIC0765&sshmPath=
90    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQX020
      V5Z4HB0&sshmPath=
91    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14PNO
      XDUQXLTB&sshmPath=
92    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AV2DUNF5OLZFB&tab=
      &vasStoreID=
93    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2JYG
      W1ZM8ZXMP&sshmPath=
94    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATYYY
      6GZ1ZFB4&sshmPath=
95    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2TV3A
      042ZJPJT&sshmPath=
96    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OE86
      8BJPCG1R&sshmPath=
97    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1EYV4
      G9HX1GGQ&sshmPath=
98    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AIKMA
      57JKO145&sshmPath=
99    https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1BLX
      DOTD53PZG&sshmPath=
100   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3S36KC7NOGOPW&tab
      =&vasStoreID=
101   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/132-4841975-
      5548305?ie=UTF8&asin=B07JH8CBX8&isAmazonFulfilled=0&seller=A27NP3GR6
      93966
102   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ASVM8SERBO09D&tab=
      &vasStoreID=


                                      21
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 22 of 31 PageID #:2192




103   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EG3C
      JOA42WYO&sshmPath=
104   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3L413
      R0M9CJLZ&sshmPath=
105   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3488F8
      1PP9DT4&sshmPath=
106   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3VD85
      LVY4W9HN&sshmPath=
107   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=&orderID=&seller=A3AFBOW4JS9CDB&tab=&vasStoreID=
108   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AKFEJK
      7IK0GN7&sshmPath=
109   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AD7X7
      QKQBJ82R&sshmPath=
110   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A17ZUU
      AJSG18TQ&sshmPath=
111   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1IV38UQVZFQPO&tab=
      &vasStoreID=
112   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2XW1
      TDPVTAENV&sshmPath=
113   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ATWGQ
      VOEH8ZSY&sshmPath=
114   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/134-3247407-
      0647650?ie=UTF8&asin=B07H4NK7PH&isAmazonFulfilled=0&seller=A16SQ5W44
      BPK3
115   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3765V
      YAB9QP2V&sshmPath=
116   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1TOA4
      FET4322V&sshmPath=
117   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A887LCG349ZIY&tab=&v
      asStoreID=



                                      22
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 23 of 31 PageID #:2193




118   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3O094
      O1K1IUTL&sshmPath=
119   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A38N88
      1C6YGDKT&sshmPath=
120   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AI8AZO
      M5HGOOU&sshmPath=
121   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KY42
      Z7W7HXBT&sshmPath=
122   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3AXJB
      GY89LEOA&sshmPath=
123   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1FIRQ
      QA6KYS6O&sshmPath=
124   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3QK1
      W8ITYST0F&sshmPath=
125   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WXO
      09IRXAFRW&sshmPath=
126   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3FLT3Y0RPK5LL&tab=
      &vasStoreID=
127   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ABVSR8I1DCSGE&tab=&
      vasStoreID=
128   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APD98P
      OGMGQY1&sshmPath=
129   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AD6UH
      SZHAHTZ&sshmPath=
130   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2YPGI
      920WVDZK&sshmPath=
131   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1NAM
      FOTFFX0NK&sshmPath=
132   https://www.amazon.com/sp?_encoding=UTF8&asin=B07VYMBX5H&isAmazonFul
      filled=0&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&seller=A118GGJ
      1ZJB31Q&tab=&vasStoreID=


                                      23
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 24 of 31 PageID #:2194




133   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3VEU
      CZ6K1U7QC&sshmPath=
134   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3U38
      4785C6ZFS&sshmPath=
135   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1K0K8
      NXOKMTQW&sshmPath=
136   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1NRZ
      AX4Y985XF&sshmPath=
137   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1B07J
      WVP3FDS1&sshmPath=
138   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3L8VZ
      WX7N5TTD&sshmPath=
139   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KWC
      ANMYJIJPE&sshmPath=
140   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A6ET4C
      M1M2RZ7&sshmPath=
141   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A322GU
      F1EI8LBH&sshmPath=
142   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1AP5K
      SLZ7UACL&sshmPath=
143   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AIU9ET
      ON3S6D5&sshmPath=
144   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1O32Q
      ZWG2RTFR&sshmPath=
145   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A129F4
      LY96V98I&sshmPath=
146   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AJ4ZWF
      SFIYQWZ&sshmPath=
147   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1KZ0Y
      ULX6USES&sshmPath=


                                      24
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 25 of 31 PageID #:2195




148   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1VT0B4JEIDSUF&tab=
      &vasStoreID=
149   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A27L4KQ7Y03DL6&tab=
      &vasStoreID=
150   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1B9S0C3EKDBGQ&tab=
      &vasStoreID=
151   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1WBB
      844058JDZ&sshmPath=
152   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1DVJ2
      858IQSUF&sshmPath=
153   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A23GW
      38UMIELZT&sshmPath=
154   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1TB9N
      6FYHOG8U&sshmPath=
155   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2R9VABU0PTOOV&tab
      =&vasStoreID=
156   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1M0T3
      0WFH7HWT&sshmPath=
157   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27CYP
      N7SGQEPU&sshmPath=
158   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3LQO
      A7QCWX7PY&sshmPath=
159   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1Y0SJ23H8H6SK&tab=
      &vasStoreID=
160   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AAT06N
      O1JIXP6&sshmPath=
161   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AXWR7
      8BE2MJ5W&sshmPath=
162   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2VT4H
      683M5NNA&sshmPath=


                                      25
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 26 of 31 PageID #:2196




163   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A377V8
      0XZH0MW8&sshmPath=
164   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13P481
      MMJ8XQN&sshmPath=
165   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3JIPK4
      G3GWM8Z&sshmPath=
166   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AW2GG
      R0F87C99&sshmPath=
167   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2V89R
      JYRW5FD1&sshmPath=
168   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A10WC
      Y5NWF9R3D&sshmPath=
169   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2MHII
      V9I1O0KL&sshmPath=
170   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3QVW
      0AJYYSKCZ&sshmPath=
171   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A33UTR
      KMMMWRQP&sshmPath=
172   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2FAK
      NHDAB8KVW&sshmPath=
173   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A16WI
      MRLZQFBCF&sshmPath=
174   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A14D3Q
      CLEAFG2R&sshmPath=
175   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AGQXY
      XZZN0NDQ&sshmPath=
176   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A391R9
      9XNVUO9C&sshmPath=
177   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2JF8NI
      A5VV73R&sshmPath=


                                      26
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 27 of 31 PageID #:2197




178   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A35M0K
      A72RINB2&sshmPath=
179   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1SJ2B
      MPBFAG94&sshmPath=
180   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3TOB
      B4QI82R1L&sshmPath=
181   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2AFG2
      MIH7T2SV&sshmPath=
182   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1GCY6
      1NEBA8HB&sshmPath=
183   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A8K9O
      W2OQ8FSE&sshmPath=
184   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A24CBY
      LROZD4JJ&sshmPath=
185   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1CFKB
      7YUW6DYC&sshmPath=
186   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1QDL8
      EFUP6MN&sshmPath=
187   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2KCWJ2ALFPXEZ&tab
      =&vasStoreID=
188   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A20P4N
      LU5ZUIOF&sshmPath=
189   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EZD
      YMX52QGN&sshmPath=
190   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1VRT
      QDXZRN08&sshmPath=
191   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1MGW
      SCD10REIH&sshmPath=
192   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EZH4
      Z6C08H8O&sshmPath=


                                      27
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 28 of 31 PageID #:2198




193   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2VY813UONMKRY&tab
      =&vasStoreID=
194   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1?ie=UTF8&asin=B077
      R618FY&isAmazonFulfilled=1&seller=AW1LQ5XUXUKMP
195   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3EUDJ
      Z2MDEUZ1&sshmPath=
196   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3VLE
      XTEV9WQUX&sshmPath=
197   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2URUWBUQ88APH&ta
      b=&vasStoreID=
198   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=ALKNF
      KPJ9V5J6&sshmPath=
199   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1FV76
      7T03MM4S&sshmPath=
200   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3DLCT
      8MFHHHA4&sshmPath=
201   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2B7PAZHQD1BLD&tab
      =&vasStoreID=
202   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2CTX3
      X0W4UH5V&sshmPath=
203   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2COSS
      8GLDJ7Y8&sshmPath=
204   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2HL2K
      FUNYPWEN&sshmPath=
205   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A15UT4
      WRNWEXMV&sshmPath=
206   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3KZC
      CMP1ASLBB&sshmPath=
207   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1ZOZ2
      ULU5B0Z9&sshmPath=



                                      28
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 29 of 31 PageID #:2199




208   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2YFXIA0OF6KMH&tab
      =&vasStoreID=
209   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A10EE5I
      7CS4AH7&sshmPath=
210   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=APZ5XE
      J0ZK5PI&sshmPath=
211   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2F9EZ
      AGVZ0DPP&sshmPath=
212   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3DON
      81M0OBA4G&sshmPath=
213   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A8C9KL
      YCWT0LG&sshmPath=
214   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2GBF
      OVDICVT26&sshmPath=
215   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27JZX
      POE9EQC3&sshmPath=
216   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1QQU
      LLKDJ71L5&sshmPath=
217   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AF2EJ2
      U516W6U&sshmPath=
218   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2HWH
      424Y70XG8&sshmPath=
219   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2IPTV
      K853IBIE&sshmPath=
220   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3ISQL
      22IY2MMV&sshmPath=
221   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A363Y4
      1TWPR3YA&sshmPath=
222   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2LOL
      AXESG3LYY&sshmPath=


                                      29
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 30 of 31 PageID #:2200




223   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3CAH
      XU90804II&sshmPath=
224   https://www.amazon.com/sp?_encoding=UTF8&asin=B07VBM5GLT&isAmazonFulf
      illed=0&isCBA=&marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3MHBH
      QQF42P4V&tab=&vasStoreID=
225   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ADY7T86U00O9H&tab=&
      vasStoreID=
226   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1PI0C
      BNOEK8RL&sshmPath=
227   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A9GT3D
      RWZZNUK&sshmPath=
228   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3IFWG
      VW7HS4KT&sshmPath=
229   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3RNW
      LMTZDI577&sshmPath=
230   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A13EZV
      MXPPMX8R&sshmPath=
231   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A20P4U
      2V2A76WX&sshmPath=
232   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2TK51
      E61C6IQB&sshmPath=
233   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ASFLXVCM6STB1&tab=
      &vasStoreID=
234   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A25GLY
      V8WHND7P&sshmPath=
235   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A14C8S8CXRX8JS&tab=
      &vasStoreID=
236   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1OR8R
      US30AB70&sshmPath=
237   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AF2N3Q
      LBU4QCU&sshmPath=


                                      30
Case: 1:20-cv-07152 Document #: 23 Filed: 01/04/21 Page 31 of 31 PageID #:2201




238   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3PQ2Q
      TEIMNB47&sshmPath=
239   https://www.amazon.com/gp/aag/main/ref=olp_merch_name_1/138-2497969-
      9922001?ie=UTF8&asin=B07HMTTPH5&isAmazonFulfilled=0&seller=A2OOK7RH
      T59C0Y
240   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3SA8ZV0WAS0Y3&tab=
      &vasStoreID=
241   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2937V
      GFTN5JZB&sshmPath=
242   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A6Z94W
      6HIMPT7&sshmPath=
243   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A15RRX
      PKJ94ULF&sshmPath=
244   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A25ENB
      TBTYNWLC&sshmPath=
245   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1M8O8
      V3ITBHMU&sshmPath=
246   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=1&isCBA
      =&marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A1RY3
      HPOIUZD8A&sshmPath=
247   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A2KU5R
      Q07HF3SE&sshmPath=
248   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=AQ7MK
      RDLXR8X1&sshmPath=
249   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A27M66
      GH9SFD3F&sshmPath=
250   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&protocol=current&seller=A3OZI4I
      BG0ZAKO&sshmPath=




                                      31
